GREGORY DAMM
v.
GARY GREMILLION, BLAINE VILLEMARRETTE, CLYDE BENSON, DAVIE BONNETTE & BRUCE CAZELOT.
No. 2008 CA 0422.
Court of Appeal of Louisiana, First Circuit.
January 12, 2009.
Not Designated for Publication
GREGORY DAMM, Plaintiff/Appellant In Proper Person.
Louisiana Department of Corrections c/o WILLIAM KLINE, Defendant/Appellee, In Proper Person.
Before: PETTIGREW, McDONALD, and HUGHES, JJ.
HUGHES, J.
Petitioner is an inmate in the custody of the Department of Public Safety and Corrections. He appeals from a judgment of the 19th Judicial District Court dismissing his petition for judicial review of the decision rendered under Disciplinary Board Appeal No. AVC-2007-75 and assessing him a third strike. For the reasons that follow, we affirm the ruling of the district court.

FACTS AND PROCEDURAL HISTORY
On August 27, 2007, Mr. Damm filed a petition for judicial review of an administrative remedy action.[1] A judgment was rendered on October 30, 2007 "adopting the written recommendation of the Commissioner" and dismissing the lawsuit with prejudice based upon the fact that "the petitioner fails to raise a substantial right violation."
We agree that because the penalty imposed upon Mr. Damm in the underlying disciplinary proceeding does not rise to the level of a substantial right violation he is therefore not entitled to any relief under LSA-R.S. 15:1177(A)(9). Moreover, this conclusion is supported by our prior decision in Parker v. LeBIanc, XXXX-XXXX (La. App. 1 Cir. 2/14/03), 845 So. 2d 445.

CONCLUSION
We conclude that the petitioner has failed to state a cause of action that would entitle him to relief and therefore his petition was properly dismissed by the district court. Therefore, we affirm the ruling of the district court in accordance with Uniform Rules  Courts of Appeal, Rule 2-16.2A(l).
AFFIRMED.
NOTES
[1]  Mr. Damm was accused and found guilty of violating Rules #3, #7, and #30J. He was sentenced to a custody change to maximum (extended lockdown) and ten days isolation/disciplinary detention.